DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-7 are objected to because of the following informalities:
Claim 5 Line 2: The Examiner recommends amending “fix and fit” to either recite --fit and fix-- as recited in Claim 6 (Line 2) and Claim 7 (Line 6), since fit is being interpreted as “to insert or adjust until correctly in place” and “fix” is being interpreted as “to make firm, stable, or stationary”, and since the object would temporally be first fitted (i.e. oriented) and then fixed (i.e. made stable).
Claim 6 Line 3: The recitation “to the fitting recess” should be amended to --to one of the fitting recesses-- since there are multiple fitting recesses and a single unique fitting recess has not been previously recited as a limitation.
Claim 7 Line 2: The recitation “comprising” appears to be a typo and should be amended to --comprises--.
Claim 7 Lines 3-4; Claim 7 Line 6: The recitation “the other end of the torsion spring” should be amended to --the other end of the biasing member-- to remain consistent with the prior usage of the claim element name (Claim 6 Line 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Lines 7-8: The recitation “and being coupled to the enclosure with the second threads being coupled to the first threads and separated from the body” is indefinite. In particular, it is unclear if “separated from the body” means that the second threads are separated from the body (e.g. axially spaced from), or alternatively if the body is entirely separated from the first member. For the purpose of this Office Action, “separated from the body” is being interpreted as a distance offset between the threads and the body.
Claim 6 Lines 2-3: The recitation “into and to the fitting recess along a circumference of the enclosure” is indefinite. It is unclear if this limitation is requiring the fitting recesses be distributed along the circumference of the enclosure, or if the biasing member extends along a circumference of the enclosure due to the biasing member being “fit and fix” “into and to the fitting recess.” For the purpose of this Office Action, the limitation is being interpreted as the fitting recesses are distributed along the circumference of the enclosure.
Claim 7 Line 5: The recitation “a bendable fitting section” is indefinite. It is unclear if “bendable” is part of the element label, or alternatively if it is defining a property of the “fitting section” (i.e. that the fitting section can bend). Applicant’s originally filed Specification (see [0087]) states that “[t]he fitting section 209 b may be bent to extend from the entry section 209 a in a direction in which an elastic force of the torsion spring is applied.” Based on Applicants Fig. 7, “bent” from the Specification appears to be referring to a direction change of the “L” shaped slot, and not to a physical property of the slot, such as it being bendable. For the purpose of this Office Action the “bendable fitting section” is going to be treated as a “bent fitting section” with “bent” referring to a change in direction from the entry section of the fitting recess.
Claim 8 Line 2: The recitation “and further comprising a cap member” is indefinite. It is unclear if “further comprising” is further modifying the enclosure or the steering apparatus (i.e. is the cap member part of the enclosure or the overall steering apparatus). For the purpose of this Office Action, “further comprising” is being interpreted as modifying the “steering apparatus.”
Claim 10 Lines 2-3: The recitation “and further comprising a clearance adjusting member” is indefinite. It is unclear is “further comprising” is modifying the “steering apparatus” of the preamble, or is further modifying either the “the body comprises a yoke body” (Claim 10 Lines 1-2) or “the first member comprises a pressing member.” For the purpose of this Office Action, “further comprising” is being interpreted as modifying the “steering apparatus” and accordingly is a separate element from the body and the first member, and not a sub-element.
Claims 2-5, 9, and 11-14 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US 2015/0020619).
Regarding Claim 1, Son discloses a steering apparatus (see Abstract) comprising: 
An enclosure (see Fig. 2, showing as the figure is oriented, a rightward extending cylindrical portion) formed on one side of a rack housing (30) and having first threads formed on an inner circumferential surface of the enclosure (see Fig. 2; see also [0042], disclosing threads for coupling with threads 211 of element 210). 
A body (100) provided inside the enclosure (see Fig. 2) to support a rack bar (21) located inside the rack housing (see Fig. 2).
A first member (210) disposed inside the enclosure (see Fig. 2) having second threads (211) formed on an outer circumferential surface of the first member (see Fig. 2), and being coupled to the enclosure with the second threads being coupled to the first threads (see Fig. 2; see also [0042]) and separated from the body (see Fig. 2, showing that the first member and the body are separate components that can move relative to one another, and are accordingly considered to be separated).
Regarding Claim 2, Son further discloses the steering apparatus according to claim 1, further comprising: the first member exposed from the inside of the enclosure to the outside thereof through the opening (see Fig. 2, showing that the enclosure has an opening on the right side as the figure is oriented, which is how the first element is installed, via threading, into the enclosure).
Regarding Claim 3, Son further discloses the steering apparatus according to claim 2, further comprising a biasing member (235) disposed at an upper end of the first member (see Fig. 2, note that “upper” is an orientation term that has not been defined relative to the structure of steering mechanism, and accordingly the right side of the figure is considered to be “up” which means that the biasing member is located at an “upper end” of the first member) to apply a rotational force thereto (see [0045], disclosing that the biasing member can be a “torsional spring” and accordingly would apply a rotational force to the first member which it is attached to).
Regarding Claim 4, Son further discloses the steering apparatus according to claim 3, further comprising a seat (see Fig. 2, showing the axial end surface of the first member to the right of the biasing member, that the biasing member abuts against) centered at the upper end of the first member to seat the biasing member on the seat (note: seat is being defined as “a part or surface on or in which another part or surface rests; see Fig. 2, showing that the seat is centered relative to the biasing axis and is at the right, or upper end, of the first element, and that the biasing member rests on this location of the first element).
Regarding Claim 5, Son further discloses the steering apparatus according to claim 4, further comprising a fixture (see Fig. 2, showing two axially extending portions on either radial side of the biasing member, that extend leftward from the axial surface that forms the seat) on the seat (see Fig. 2) to fix and fit one end of the biasing member to the fixture (see Fig. 2, showing that the biasing member, in the form of a torsion spring, has the right end of the spring inserted in between the two portions of the fixture, and that this positions and fixes the biasing member to the seat).
Regarding Claim 10, Son further discloses the steering apparatus according to claim 2, wherein the body comprises a yoke body (see Fig. 2, showing that the body is a yoke body) and the first member comprises a pressing member (252) and further comprising a clearance adjusting member (254, 258) disposed between the pressing member and the yoke body (see Fig. 2, showing at least a portion of the clearance adjusting mechanism, such as nut 254, located between the yoke body and the pressing member), the clearance adjusting member being movable toward or away from the pressing member to adjust a clearance therebetween (see Fig. 2, showing that the nut portion of the clearance adjusting mechanism can move closer or farther away from the pressing member by rotating the bolt 258).
Regarding Claim 14, Son further discloses the steering apparatus according to claim 10, further comprising a disc spring (253) between the pressing member and the clearance adjusting member (see Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2015/0020619) in view of Douma et al. (US 2008/0006110).
Regarding Claim 8, Son further discloses the steering apparatus according to claim 2, where the enclosure comprises a mounting housing (see Fig. 2, showing that the enclosure has a hollow housing portion that houses the yoke and the first member), but does not disclose a cap.
However, Douma which is directed to a similar steering apparatus (see Fig. 1), teaches an enclosure (20) comprising a mounting housing (see Fig. 5, showing that the enclosure is a mounting housing for the yoke 24 and the first member 28) and further comprising a cap member (30) coupled to the mounting housing (see Fig. 5) to close the opening (see Abstract, teaching that the cap covers the mounting housing and the first member to provide “a sealed interface that protects the internal components of the steering system, and since it seals the mounting house, it closes the opening; see also Fig. 5, showing that the cap covers the threaded connection between first member and the mounting housing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the steering apparatus disclosed in Son with a cap as taught in Douma to provide “a sealed interface that protects the internal components of the steering system” (see Abstract).
Regarding Claim 9, the Combination further suggests the steering apparatus according to claim 8, further comprising: a cap member fitting groove (54) formed along an outer circumferential surface of the mounting housing (see Fig. 5, showing a groove extending an axial end of the housing inward to a radially extending surface); and a fitting protrusion (44) formed on an inner circumferential surface of the cap member (see Fig. 5) to fit into the cap member fitting groove to couple the cap member to the mounting housing (see Fig. 5).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2015/0020619).
Regarding Claim 11, Son further discloses the steering apparatus according to claim 10, wherein the clearance adjusting member comprises: a movable section (see Fig. 2, showing a bolt head on element 258) located apart from the yoke body (see Fig. 2, showing the movable section and the yoke body are separate components and are accordingly located apart from one another despite abutting one another) and a body section (see Fig. 2, showing a threaded bolt body of element 258) formed integrally with the movable section (see Fig. 2, showing that the bolt head and bolt body are a monolithic element, and accordingly are integrally formed) extending through the pressing member (see Fig. 2), but does not disclose that the moveable section moves relative to the pressing member.
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that the orientation of the nut and the bolt making up the clearance adjusting mechanism could easily be swapped with no change in the functionality, with an added benefit that the distance the bolt extends beyond the nut would also serve as a visual indicator as to the degree of clearance of the clearance adjusting member that has been set.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to merely swapped the locations of the nut and bolt in the steering apparatus disclosed in Son as a matter of design choice1 and to provide a visual indicator as to the degree of clearance adjustment that has been set.
In the resulting Combination it necessarily follows that the movable section is movable toward or away from the pressing member (the flipped orientation results in the nut abutting against the pressing member, and accordingly the movable section, which is the bolt head, would move relative to the pressing member) and the body section rotatably coupled to the pressing member such that the body section extends through the pressing member to move the movable section toward or away from the pressing member while rotating (see Fig. 2, with the swapped orientation of the nut and the bolt, rotation of the bolt would cause the movable section in the form of a bolt head, to move relative to the pressing member).
Regarding Claim 13, the Combination further suggests the steering apparatus according to claim 11, further comprising a nut (Son element 254) coupled to one side of the body section opposite to the movable section to fix the clearance adjusting member to the pressing member (see Son Fig. 2, noting that the nut and the bolt are swapped, and accordingly the nut is located on the body section of the bolt opposite the movable section of the bolt, which is the bolt head, and is used to fix the clearance adjusting member to the pressing member).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2015/0020619) in view of Baresi (US 8,899,119).
Regarding Claim 12, the Combination does not suggest the steering apparatus according to claim 11, having a caulked portion.
However, Baresi, which is directed to a similar steering apparatus (see Fig. 1) teaches that “the adjusting screw is often caulked in the final stetting thereof” for the purpose of preventing unintentional unscrewing of the adjusting screw (see Col. 1 Lines 17-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the steering apparatus disclosed in Son with a caulked portion located on the moveable section as taught in Baresi to provide insurance against accidental unscrewing of the adjustment screw after the adjustment screw had been adjusted to provide the desired clearance (see Col. 1 Lines 17-20).
In the resulting Combination it would necessarily follow, that due to the flipped orientation of the bolt and nut, that the caulked portion would have to be about an outer circumferential surface of the body section opposite to the movable section at one surface of the pressing member (see Fig. 2 of Son), since this would allow the caulk to bind the bolt and the nut together, to prevent relative rotation which is what causes axial movement of the clearance adjustment member).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04 VI. (A) Reversal of Parts:
        
        In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.